DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-3 and 6-7, the limitations “a long shape” and “a long space” are relative terms which render the claims indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuko (Pub. No. US 2010/0006407) (hereafter Masuko).
Regarding claim 1, Masuko teaches a pressure sensitive sensor comprising: 
a first conductive member formed into a long shape (i.e., inner electrode 52) (see Fig. 5A), the first conductive member having conductivity and elasticity (i.e., inner electrode 53 is formed linearly by a flexible conductor such as the conductive rubber or a flexible insulator and is disposed inside the outer electrode 52) (see paragraph sections [0076] and [0091]);
a second conductive member (i.e., outer electrode 52) (see Fig. 5A-B) internally including a long space to arrange the first conductive member (i.e., gap portion 58) (see Fig. 5A), the second conductive member having conductivity and elasticity (i.e., the outer electrode 52 is formed pipe-like (tubularly) by a flexible conductor such as a conductive rubber (EPDM=ethylene propylene diene rubber) and is internally hollow) (see paragraph section [0076]); and 
an insulating member (i.e., spacer members 54) (see Fig. 5A) having an insulating property and elasticity (i.e., the spacer members 54 are formed helically by an insulator such as rubber) (see paragraph section [0077]), the insulating member holding the first conductive member to separate the first conductive member from the second conductive member (see Fig. 5A), the insulating member being movable relative to one of the first conductive member and the second conductive member (see Fig. 22).
Regarding claim 2, Masuko teaches that the insulating member is formed into a long shape, and wherein one insulating member is spirally arranged along a surface of the first conductive member (i.e., helical spacer members 54) (see Fig. 5B).
Regarding claim 3, Masuko teaches that the insulating member is formed into a long shape, and wherein multiple insulating members are arranged at intervals on a surface of the first conductive member (i.e., helical spacer members 54) (see Fig. 5B).
Regarding claim 4, Masuko teaches that in a cross sectional view intersecting a longitudinal direction of the first conductive member, one insulating member is arranged on a virtual straight line passing through a center of the first conductive member (i.e., line A) (see Fig. 5A).
Regarding claim 5, Masuko teaches a pressure sensitive sensor comprising: 
a first conductive member formed into a long shape (i.e., inner electrode 52) (see Fig. 5A), the first conductive member having conductivity and elasticity (i.e., inner electrode 53 is formed linearly by a flexible conductor such as the conductive rubber or a flexible insulator and is disposed inside the outer electrode 52) (see paragraph sections [0076] and [0091]); 
a second conductive member (i.e., outer electrode 52) (see Fig. 5A-B) internally including a long space to arrange the first conductive member (i.e., gap portion 58) (see Fig. 5A), the second conductive member having conductivity and elasticity (i.e., the outer electrode 52 is formed pipe-like (tubularly) by a flexible conductor such as a conductive rubber (EPDM=ethylene propylene diene rubber) and is internally hollow) (see paragraph section [0076]); and 
an insulating member (i.e., spacer members 54) (see Fig. 5A) having an insulating property and elasticity (i.e., the spacer members 54 are formed helically by an insulator such as rubber) (see paragraph section [0077]), the insulating member holding the first conductive member to separate the first conductive member from the second conductive member (see Fig. 5A), the insulating member being movable relative to both of the first conductive member and the second conductive member (see Fig. 22).
Regarding claim 6, Masuko teaches that the insulating member is formed into a long shape, and wherein one insulating member is spirally arranged along a surface of the first conductive member (i.e., helical spacer members 54) (see Fig. 5B).
Regarding claim 7, Masuko teaches that the insulating member is formed into a long shape, and wherein multiple insulating members are arranged at intervals on a surface of the first conductive member (i.e., helical spacer members 54) (see Fig. 5B).
Regarding claim 8, Masuko teaches that in a cross sectional view intersecting a longitudinal direction of the first conductive member, one insulating member is arranged on a virtual straight line passing through a center of the first conductive member (i.e., line A) (see Fig. 5A).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855